Title: Enclosure: Thomas Jefferson’s Notes on London Book Prices, [ca. 4 July 1815]
From: Jefferson, Thomas
To: 


            
                        
                            
                            
                    ca. 4 July 1815
            London prices of books, as a specimen of the present state of that market.
            
              
                Polybius Gr. Lat. 3. v. 8vo £4–4 or 28/ a vol.
                 I pd 6₶–10 sous a vol. for the same in Paris
              
              
                Dion. Hal. Reiskii. 6. v. 8vo Gr. Lat. £5–10. or 18/ a vol.
                 I pd 13.₶ a vol. for the same in Paris.
              
              
                Catesby’s Nat. Hist. £26.
                 I pd 500₶
              
              
                Aristophanes Brunckii 46/
                 I pd 36₶–12 s
              
            
            Suidas 3. v. fol. £21. or £7. a vol.
            Clarendon 6. v. 8vo £5–5. or 17/6 a vol.
            Dugdale’s Monasticon. 3. v. fol. £42. or  £14. p a vol.8
            Dugdale’s Baronage 2. v. fol. £21. or 10. guineas a vol.
            Hakluyt 3. v. fol. £31–10 or 10. guineas a vol.
            Hollingshead. 2. v. fol. £25. or £12–10 a vol.
            Hall’s Chronicle a single vol. fol. £10–10.
            Horsley’s Britannia. single vol fol. 15. guineas.
            Hume’s hist. 9. v. fol. £63. or £7. a vol.
            Johnson’s dict. 2. v. fol. 8. guineas or 4.G. a vol.
            Milton’s Poetical works. 3. v. fol. 18. guineas or 6.G. a vol.
            Purchas’s pilgrimage. 5. v. fol. £48. or £9–12. a vol.
            Rapin with Tindal’s continuation 7. v. fol. £150. or £21–8–7 a vol.
           